Citation Nr: 9920259	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.

2.  Entitlement to service connection for a chronic bladder 
disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

4.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus, left foot, postoperative status.

5.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus, right foot, postoperative status.

6.  Entitlement to an initial rating in excess of zero 
percent for vaginitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1986 to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
review of the record shows that by rating decision dated in 
January 1995, service connection for hallux valgus, right 
foot, postoperative status, and hallux valgus, left foot, 
postoperative status, was granted, with noncompensable 
evaluations assigned for each, effective May 26, 1994, the 
date of receipt of the appellant's claim for disability 
benefits.

By rating decision dated in July 1997, the aforementioned 
rating action was amended to reflect 10 percent disability 
evaluations for the hallux valgus of the right foot, 
postoperative status, and hallux valgus, left foot, 
postoperative status, with each effective May 26, 1994.  
Service connection for bilateral pes planus was also granted, 
with a 10 percent disability evaluation assigned, effective 
May 26, 1994.  Additionally, service connection for vaginitis 
was granted, and a noncompensable evaluation was assigned, 
effective May 26, 1994.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fenderson v. West, 12 vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1998).


FINDINGS OF FACT

1.  There is no competent evidence of a current bladder 
disorder.

2.  There is no competent evidence of a nexus between service 
and chronic skin disorder, to include alopecia.

3.  Manifestations of the veteran's bilateral pes planus 
include decreased plantar flexion on the right to 40 degrees 
and on the left to 47 degrees, and dorsiflexion to 20 degrees 
in each the right and the left ankle.  The pes planus is 
partly relieved by the use of special shoes.

4.  The evidence does not show the presence of marked 
deformity (pronation, abduction and the like), pain on 
manipulation and use, swelling on use, or characteristic 
callosities associated with the veteran's pes planus.

5.  Manifestations of the veteran's hallux valgus of the 
right foot include scarring on the hallux valgus and hallux 
varus, X-ray evidence of mild hallux valgus deformity, and 
flexion of the right great toe to 70 degrees.

6.  Manifestations of the hallux valgus, left foot, 
postoperative status, include scarring on the hallux valgus 
and hallux varus, X-ray evidence of  mild hallux valgus 
deformity, and flexion of the left toe to 65 degrees in the 
interphalangeal joint.

7.  The veteran's vaginitis is shown to be moderately 
disabling, but not more,  and the symptoms require more or 
less continuous treatment.


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic skin 
disorder, to include alopecia, is not well grounded.  
38 U.S.C.A. § 5107(a) (1991).

2.  The claim for service connection for a chronic bladder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for an initial evaluation in excess of 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5276 (1998).

4.  The criteria for an initial evaluation in excess of 10 
percent for hallux valgus, right foot, postoperative status, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.3, 4.7, 4.471a, 
Diagnostic Code 5210 (1998).

5.  The criteria for an initial evaluation in excess of 10 
percent for hallux valgus, left foot, postoperative status, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5210 (1998).

6.  The criteria for a 10 percent evaluation for vaginitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.16, Diagnostic Code 7611 (1995); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his or her claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim," one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only plausible to satisfy the initial burden 
of § [5107]".  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to the claim.  See Epps v. Gober, 126 F. 
3d. 1464, 1468 (1997); 38 U.S.C.A. § 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, (1995).

Service connection may be established for disabilities or 
personal injuries suffered or contracted in the line of duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131 
(1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  Regulations also 
provide that service connection may be granted for disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection, the evidence must demonstrate 
the existence of a current disability and a causal 
relationship between the disability and military service.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 3.102 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however, remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not  mean that any manifestation of 
joint pain, any abnormality of heart action or heart 
sounds...in service permits service connection for arthritis 
or other disabilities, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
when the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The chronicity provisions of § 3.303(b) is applicable where 
evidence regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period as to have such condition.  Such evidence 
must be medical and must relate to a condition as to which 
under the Court's case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or during any 
applicable presumption, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service Connection for a Chronic Bladder Disorder

A review of the service medical records reveals that on one 
occasion in September 1987 it was noted that she had been 
taking medication for urinary tract infection.  Findings at 
that time were entirely unremarkable and the diagnosis was a 
normal examination.  At the time of a service department 
outpatient clinic visit in early November 1987 it was 
indicated she had received treatment for nongonoccal 
urethritis in October 1987.  The assessment was followup for 
exposure to nongonoccal urethritis.  She was given 
medication.

In her claim for disability benefits received in June 1994, 
the appellant indicated having received treatment for bladder 
problems beginning in 1989 at the VA Outpatient Clinic in 
Lubbock, Texas.

Of record is a report of one such visit to the Outpatient 
Clinic in Lubbock, dated in February 1991.  At that time, the 
appellant stated that she thought she had a bladder 
infection.  She complained of vaginal discharge of 2 to 3 
days' duration.  There was no significant dysuria, polyuria 
or hematuria noted.  Her last menstrual period was about a 
week previously.  She had been sexually inactive for the past 
3 months.  Findings at that time were essentially 
unremarkable, and a diagnosis was not established at that 
time.

The appellant failed to report for a rating examination 
regarding her genitourinary system in April 1997.

At the time of the hearing before the undersigned in August 
1997, the appellant testified that she first had a urinary 
tract infection in service and had had about one a year ever 
since (Transcript P. 9). 

The appellant was accorded an examination of the 
genitourinary system by VA in May 1998.  She stated that 
since service, she had had 8 to 10 urinary tract infections.  
She reported that each time she was seen at an outpatient 
facility she was given a course of antibiotic therapy.  
Apparently, she did not have any chills, fever or flank pain, 
suggesting most of these episodes, if not all, were lower 
urinary tract infections.  She was never seen by a urologist 
and had no genitourinary evaluation while on active duty.  
She had not had any pregnancies and was not married at the 
present time.  Apparently she was noted to have had a cyst on 
one ovary in the past.  There was no hematuria.  She was 
currently not having any particular urinary tract 
symptomatology.

A renal ultrasound showed normal upper urinary tracts.  
Catheterized urine specimen showed clear urine.  A CHEM-7 was 
done and showed her to have normal renal function.  
Cystoscopic examination showed normal bladder.  There was no 
evidence of any chronic inflammatory changes.  The ureteral 
orifices were in normal position and apparent function. 

The examination impression was "recurrent lower urinary tract 
infections, by history, not confirmed on present examination.  
No evidence of obstruction uropathy or residual damage from 
previous infection."

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where a disease or 
injury had resulted in a disability.  In the absence of proof 
of a present disability, there can be no valid claim.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well grounded claim.  See Chelte v. Brown, 10 
Vet. App. 268, 271 (1997) (requiring that current disability 
be shown to a compensable degree).

The veteran's assertion that she had problems with her 
bladder during service and the problems since service is 
insufficient to find the claim well grounded.  The Court has 
held that, where a question is factual in nature, e.g., 
whether an incident or injury incurred in service, competent 
lay testimony, including the veteran's own statements, may 
constitute sufficient evidence to establish a well-grounded 
claim; however, if the determinative issue is one of medical 
etiology, or medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)

Because the claim is not well grounded, the VA is under no 
further duty to assist her in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5.107(a).

Under the provisions of 38 U.S.C.A. § 5103 (a) (West 1991), 
if a claimant's application for benefits is incomplete, the 
VA shall notify the claimant of the evidence necessary to 
complete the application.  The Court has interpreted that the 
statute as imposing an obligation on the VA, depending on the 
facts of the case, to inform claimants of the evidence needed 
to render a claim well grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995)

The Court has held that the obligation of § 5103(a) exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, VA has not had 
notice of any known and existing evidence that would make the 
claim well grounded.  The Board also notes that the RO has 
informed the veteran of the necessary evidence in its rating 
decisions and in the statement of the case and the 
supplemental statement of the case.

Service Connection for a Chronic Skin Disorder,
to Include Alopecia

A review of the service medical records reveals the appellant 
was seen on several occasions for various purposes, with no 
reference to skin complaints or abnormal findings.

Subsequent to service, at the time of a VA outpatient clinic 
visit in August 1990, she was seen for a complaint of loss of 
hair for the past 8 weeks and the pertinent diagnosis was 
folliculitis of the scalp with alopecia.  She was seen on 
periodic occasions thereafter for treatment and evaluation of 
seborrheic dermatitis of the scalp.  

At the time of one such visit to a VA dermatology clinic in 
May 1994, she reported a history of alopecia.

The appellant failed to report for a rating examination 
pertaining to the skin in April 1997.

At the time of the hearing before the undersigned in August 
1997, she indicated that she began having problems with 
atopic dermatitis of the scalp and face in 1987 or 1988.  She 
claimed that she received treatment in service and was 
continuing to receive treatment at the present time.  She 
testified that she had not had problems with this prior to 
service.

The appellant was accorded a dermatologic examination by VA 
in October 1998.  A history of "bad alopecia of the scalp" of 
4 years' duration was reported.  She stated that her mother 
had used a hard comb on her head until the age of 10.  The 
assessment was diffuse scalp alopecia, noted as probably 
"follicular degenerative syndrome."  It was stated there was 
no known cause for it.

To the extent that the appellant's skin disorder represents a 
chronic disability, there is no evidence of a nexus between 
service and the skin disorder.  The appellant has reported 
that she received treatment in service for dermatitis of the 
scalp and that any current problems she has are due to the 
problems in service.   Generally, however, while those 
statements are acceptable to show the incurrence of an injury 
or disease process during active duty, she is not competent 
to prove a matter requiring medical expertise, such as  
diagnosis or an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In this case, the appellant is not competent to provide a 
medical diagnosis and associate it with her active service.  
Since she has not presented competent medical evidence of the 
incurrence of dermatitis of the scalp in service, the claim 
for this disorder must be denied as not well grounded.  
Because the claim is not well grounded, the VA has no further 
duty to assist her in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).


Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. 
§ 4.1 (1998).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating period.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

As noted above, in a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the claim is to be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1998)

Bilateral Pes Planus

The service-connected pes planus is currently rated as 10 
percent disabling under Diagnostic Code 5276 of the rating 
schedule.  Under that code a 10 percent rating is warranted 
for acquired flatfoot, whether bilateral or unilateral, which 
is moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendon achillis, pain on 
manipulation and use of the feet.  The next higher rating of 
30 percent is warranted for bilateral flatfoot which is 
severe, with objective evidence of marked deformity 
(pronation, abduction, and so forth), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 30 percent rating is also for 
assignment for pronounced unilateral pes planus, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  The maximum rating of 50 percent is for 
assignment when the bilateral flatfoot is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.

A review of the evidence reflects that the veteran was seen 
on a number of occasions during service for symptomatic 
bilateral flatfoot.  An X-ray study of the feet done in June 
1988 showed no fracture or dislocation.  There was loss of 
plantar arches bilaterally.  Moderate hallux valgus deformity 
was also present.  

The post service medical evidence indicates that she was seen 
by a podiatrist at the VA podiatry clinic in June 1992 for 
issue of orthotic devices.  She was to return should she have 
any problem, but otherwise it was believed she should do well 
with the devices.

The appellant failed to report for an examination of the feet 
scheduled for her by the VA in April 1997.

At the hearing before the undersigned in August 1997, she 
stated that she was not receiving any treatment for flat 
feet.  She indicated that she had been given arch supports at 
the VA outpatient clinic.  She testified that she took over-
the-counter medications such as Ibuprofen and Advil.

The appellant underwent a rating examination for VA rating 
purposes in February 1998.  She indicated that whenever she 
stood for 45 minutes to an hour, both her toes and feet hurt.  
She stated she had been given special shoes.  It hurt her 
whenever she had to run and she indicated she did not do this 
any more.  She claimed that whenever she stood for 45 
minutes, it was on the lower aspect of both feet and on the 
ball of the big toe of both the left and right foot.

On examination the feet looked normal except for the 
postoperative scar from hallux valgus and hallux varus.  X-
ray studies showed mild hallux valgus deformity bilaterally, 
evidence of previous bunionectomy bilaterally, and a metallic 
screw in the distal shaft of the first metatarsal 
bilaterally.  No swelling or pain was elicited.  Inversion of 
the foot right and left was 30 percent and eversion was 
normal at the ankle joint.  It was stated that essentially, 
the range of motion on dorsiflexion showed a decrease in both 
ankles.  The remainder of motion was described as only mildly 
impaired.

It was noted the claims folder was not available for review.  
The veteran's pes planus was described as present and it was 
reported the range of motion was "only very limited."  The 
final diagnoses included bilateral pes planus, with a 
notation that the appellant wore special shoes with a high 
arch.  The pes planus was said to be partly relieved by 
special shoes.

From a review of the above, the Board finds that a rating in 
excess of 10 percent for the veteran's service-connected 
bilateral pes planus is not warranted.  Significantly, as 
noted, a 30 percent rating for bilateral foot disability is 
assigned when there are severe symptoms manifested by marked 
deformity, pain on manipulation and use accentuated, swelling 
on use, and characteristic callosities, and a 20 percent 
evaluation is assigned if the foregoing exists in one foot.  
In this case, the veteran complains of pain on manipulation 
and use and she wears arch supports.  However, the medical 
evidence has not shown swelling, evidence of marked 
deformity, or characteristic callosities of either foot.  The 
most recent examination reflected her motion restriction of 
the feet was only very limited.  Also, there is no indication 
she needs to be seen on a regular basis or requires 
significant medication for her pes planus.  In light of the 
foregoing, the Board finds that the veteran has demonstrated 
a level of disability no more than moderately incapacitating.  
The 10 percent rating she has been assigned contemplates 
moderately incapacitating pes planus, to include pain and 
manipulation on use of the feet.  Accordingly, the Board 
concludes that a rating in excess of 10 percent for service-
connected bilateral pes planus is not in order at this time 
and has not been shown at any time during the appeal process.

Hallux Valgus

A review of the service medical records reflects that the 
veteran received treatment for bunions.  In December 1991 X-
ray studies of the feet showed mild bilateral hallux valgus 
deformity.  The pain was localized in the metacarpophalangeal 
joints without radiation.  She underwent a bilateral Chevron 
osteotomy that month.

A rating decision dated in January 1995, service connection 
for hallux valgus on the right, postoperative status and 
hallux valgus on the left, postoperative status, was granted 
and a noncompensable evaluation was assigned for each, 
effective May 26, 1994, date of receipt of the veteran's 
claim for disability benefits.

The appellant failed to report for an examination of her feet 
in April 1997.

At the personal hearing before the undersigned in August 
1997, she complained about tenderness, soreness and pain of 
the feet.  She stated that the pain did not radiate anywhere 
beside the feet.

As noted above, she was given a rating examination of the 
feet by the VA in February 1998.  She essentially complained 
that being on the feet for any length of time caused the toes 
and feet to hurt.  On examination the feet looked normal 
except for postoperative scarring on both the hallux valgus 
and hallux varus.  The X-ray studies showed mild hallux 
valgus deformity bilaterally, evidence of previous 
bunionectomy bilaterally, and a metallic screw within the 
distal shaft of the first metatarsal bilaterally.  No 
swelling or pain was elicited.  With regard to the great toe, 
the range of motion was tested.  It was decreased in flexion 
and in extension very mildly of the metacarpophalangeal joint 
of the great toe bilaterally.  With regard to the 
interphalangeal joint of the big toes bilaterally, normal 
function was said to be 90 degrees.  The veteran had 70 
degrees' flexion of the right big toe and 65 of the left big 
toe.  The extension however was normal.  With regard to the 
2nd through 5th toes, range of motion was essentially normal.  
Inversion of the foot on the right and left was 30 percent 
and eversion was normal at the ankle joint.  Ankle plantar 
flexion was slightly decreased on the right to 40 degrees and 
to the left at 47 degrees.  Normal was given as 50 degrees.  
Dorsiflexion was 40 degrees and was decreased on both the 
right and the left ankle.

With regard to the great toe there was mild impairment in 
flexion and extension of the metacarpophalangeal joint 
bilaterally and slight impairment of flexion of the 
interphalangeal joint.  Extension, however, was normal 
bilaterally in the interphalangeal joint.

X-ray studies of the ankles were normal.  It was noted the 
claims folder was not available for review.  The diagnoses 
included status post bunionectomy bilaterally, with a mild 
hallux valgus present and with residual symptoms of pain when 
standing for 45 to 50 minutes.

The Board notes that in evaluating service-connected 
disabilities, functional impairment is a key consideration.  
The Board attempts to identify the extent to which a service-
connected disability adversely affects the ability of the 
party to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabling.  38 C.F.R. § 4.40 (1999).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In making its determination in this 
case, the Board assures the veteran it has carefully 
considered the claim in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as well as DeLuca.

As noted above, separate evaluations of 10 percent have been 
assigned for hallux valgus of the right foot and hallux 
valgus of the left foot.  The criteria pertaining to hallux 
valgus (unilateral) are set forth in the rating schedule and 
Diagnostic Code 5280.  That code provides a 10 percent rating 
for unilateral hallux valgus which is either severe and 
equivalent to amputation of the right toe, or which has 
undergone operation with resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.

In order for there to be a higher evaluation assigned for the 
hallux valgus, consideration would be given to the criteria 
set forth in Diagnostic Code 5284 which provides for a 10 
percent disability for foot injuries which are moderate in 
degree.  A 20 percent rating is assigned where the foot 
injuries are moderately severe in degree.  The maximum rating 
of 30 percent is assigned when the foot injuries are severe 
in degree.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Having reviewed the record, the Board finds that there is no 
basis for assignment of an evaluation in excess of 10 percent 
disabling for the hallux valgus in either foot.  
Specifically, evaluations in excess of 10 percent disabling 
are not contemplated for this disability under the 
appropriate diagnostic code (Diagnostic Code 5280) and, 
therefore, the veteran is currently receiving the maximum 
evaluation allowable for the service-connected hallux valgus 
of each foot.

At the time of the February 1998 examination, the right foot 
was described as normal, except for the postoperative scar on 
the hallux valgus and hallux varus.  X-ray study showed only 
mild hallux valgus deformity.  Initially, it was indicated 
there was no swelling or pain.  Further, extension was normal 
and flexion was only restricted to 70 degrees, with normal 
being 90 degrees.

In light of these findings, the Board is of the opinion that 
the symptomatology exhibited by the hallux valgus is not 
indicative of functional loss of such a degree as to warrant 
a higher evaluation than the 10 percent evaluation which was 
assigned by the RO.  The available evidence is not suggestive 
of a disability which is so severe as to be equivalent to the 
loss of the great toe.  Therefore, the Board finds that the 
veteran's service-connected hallux valgus on the right is 
adequately compensated by the current 10 percent evaluation.

With regard to the hallux valgus of the left foot, no 
swelling or pain was elicited at the time of the 1998 rating 
examination.  As reported above, while normal function of the 
toe was to 90 degrees, the appellant was able to flex the 
left big toe to 65 degrees.  The extension was normal.  With 
regard to the 2nd through the 5th toes, range of motion was 
essentially normal.  Inversion of the foot on the left was to 
30 percent and eversion was normal at the ankle joint.  The 
examiner described the hallux valgus present as being mild in 
degree.  The examination findings did not show functional 
impairment so as to warrant the assignment of a higher rating 
under any applicable code.

With regard to the hallux valgus of each foot and the 
bilateral pes planus, the Board notes that it has considered 
the veteran's complaints of pain with consequent difficulty 
with prolonged standing.  See DeLuca v. Brown, 8 Vet. App. 
202, 204, 205 (1995).  However, the appellant exhibits 
substantial range of motion of each lower extremity without 
documented evidence of weakness, fatigability, or 
incoordination.  The Board notes once again that at the time 
of the veteran's 1998 examination, it was stated that there 
was no swelling or pain of the feet noted.  The Board finds 
no evidence of additional functional loss over and above that 
which was shown in the range of motion and other function 
testing, even taking into consideration the history of the 
veteran's condition during sustained activity and flare-ups 
of the condition.  Based on this evidence, the Board finds 
that any possible functional loss due to painful motion as a 
result of the veteran's service-connected bilateral hallux 
valgus has already been contemplated in the current 10 
percent rating assigned for the right and left foot 
disorders.

The Board notes that a higher rating could apply if the case 
presented an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
criteria.  See 38 C.F.R. § 3.321(b)(1) (1998).  The evidence 
in this case does not show that the veteran has required 
hospitalization for her feet for a number of years.  She has 
complained of interference with employment because her 
position requires her to stand on her feet for extended 
periods of time.  She has referred to having to take some 
time off from work, but the evidence does not show that there 
is marked interference with her employment as a result of her 
feet symptomatology.  The Board finds, therefore, that 
referral to the UnderSecretary for Benefits or to the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular rating is not appropriate at this time.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Vaginitis

The appellant is service connected for recurrent vaginitis 
and a noncompensable evaluation has been assigned.  Prior to 
May 22, 1995, Diagnostic Code 7611 for vaginitis provided a 
noncompensable evaluation for mild vaginitis, and a 10 and 
30 percent evaluation for moderate and severe vaginitis, 
respectively.  The provisions of Diagnostic Code 7611 changed 
during the course of the veteran's appeal.  Therefore, she is 
entitled to consideration of her disability under both the 
new and old criteria, with the version more favorable being 
for application.  Karnas v. Derwinski, 1 Vet. App. 308, 
(1991).

On May 22, 1995, Diagnostic Code 7611 was recharacterized 
from vaginitis to "vagina, disease or injury of".  38 C.F.R. 
§ 4.116 (1998).  Under the new criteria, a 0 percent 
evaluation is for application for disability of the female 
reproductive organs for symptoms that do not require 
continuous treatment.  A 10 percent rating is for assignment 
for symptoms that require continuous treatment.  A 30 percent 
rating is warranted for symptoms not controlled by continuous 
treatment.  When the RO rated the veteran's gynecological 
condition prior to 1995, it was rated by analogy to the 
disabilities listed under 38 C.F.R. § 4.116, Diagnostic Codes 
7610 to 7615, which provided a 10 percent evaluation for 
moderate symptoms.  A 30 percent evaluation was provided 
where the symptoms were severe, as chronic residuals of 
infections, burns, chemicals, foreign bodies, etc.  

A review of the service records shows that the veteran was 
seen on a number of occasions with complaints of vaginal 
discharge.  The principal diagnosis was vaginitis.

The post service medical records include the report of the VA 
outpatient visit in January 1991 at which time a pelvic 
examination showed no vaginal discharge.

The appellant was seen on another occasion in October 1991 
complaining of a yeast infection of 3 days' duration.  She 
reportedly had had recurrent episodes of vaginal discharge.  
The diagnosis was recurrent vaginitis.

In November 1991 a pap smear resulted in a diagnosis of 
"normal cervical and vaginal elements."  Also, no dysplastic 
or malignant cells were identified.

On one occasion in May 1992 she was seen for a complaint of 
having had vaginal discharge and having run out of 
medication.  The assessment was vaginal discharge.  She was 
given additional medication.

At the time of another visit in February 1995, she was seen 
for complaint of vaginal discharge.  The cervix and os 
appeared benign.  The os was not patent.  The vaginal 
discharge was dark cream colored with the consistency of 
gravy paste.  The cervix was slightly tender to ballot.  The 
ovaries were not tender.  The vaginal wall was normal.  The 
assessment was "vaginal discharge evaluation today." It was 
also stated early pelvic inflammatory disease was to be ruled 
out.

The subsequent records show she was seen on one occasion in 
March 1996 and on another occasion in March 1997 for episodes 
of vaginitis.

In October 1997 the appellant was accorded a gynecological 
examination by VA.  No records were available for review.  
She complained bitterly of severe hot flashes.  A breast mass 
had been removed 3 years prior to current examination and she 
was found to have fibrocystic disease.  

Current pelvic examination of the external genitalia and 
introitus revealed a markedly atrophic vulva.  The vaginal 
cup was clean, but the mucosa was fairly atrophic.  The 
cervix and uterus were absent.  Rectal/vaginal examination 
was normal.  Examination diagnosis was menopausal syndrome.

In this case, the clinical evidence documents actual clinical 
treatment for vaginal infections at least once a year for the 
past several years.  Moreover, the veteran's sworn testimony 
is to the effect that she has pertinent infections 3 or 4 
times annually and needs more or less continuous treatment 
with over-the-counter medications.  In the opinion of the 
undersigned, the evidence meets the old criteria for moderate 
disability and approximates the new criteria for continuous 
treatment.  However, the criteria, new or old, are not met 
for a higher evaluation than ten percent inasmuch as severe 
disability clearly is not shown and treatment seems to 
control the infections.  In assigning the evaluation of ten 
percent for the recurrent vaginal infections reasonable doubt 
has been resolved in the veteran's favor.  See also 38 C.F.R. 
§ 4.7.  Finally, I believe the evidence shows that the 
vaginal disorder has been continuously at the moderate level 
of intensity since discharge from service.


ORDER

A ten percent disability rating for vaginitis is granted.  To 
this extent, the appeal is allowed, subject to the 
controlling regulations applicable to the payment of monetary 
awards.

Service connection for a chronic skin disorder is denied.

Service connection for a chronic bladder disorder is denied.

A rating in excess of 10 percent for bilateral pes planus is 
denied.

A rating in excess of 10 percent for hallux valgus, right 
foot, postoperative status, is denied.

A rating in excess of 10 percent for hallux valgus, left 
foot, postoperative status, is denied.


		
	Richard B. Standefer
	Member, Board of Veterans' Appeals




 

